 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (“Agreement”) is made as of September 6, 2018 by and among
VPR Brands, L.P., a limited partnership duly organized and validly existing
under the laws of Delaware (the “Borrower”), and Healthier Choices Management
Corp., a corporation duly organized and validly existing under the laws of
Delaware, formerly known as Vapor Corp. (“Lender”).

 

RECITALS:

 

WHEREAS, Lender has agreed to make a loan to Borrower in the aggregate principal
amount of Five Hundred Thousand and no/100 Dollars ($500,000.00) (the “Loan”);

 

WHEREAS, to evidence the loan the Borrower will execute and deliver to the
Lender that certain Secured Promissory Note in favor of the Lender in the amount
of the Loan, dated on or about the date hereof (the “Note”);

 

WHEREAS, as further security for the repayment of the Note, the Lender requires
that the Borrower to execute and deliver that certain First Amendment to
Security Agreement, dated on or about the date hereof (as may be amended or
supplemented from time to time, the “Amendment”), under which the Borrower
pledges to the Lender, and grant the Lender a first lien and security interest
in certain assets of the Borrower; and

 

NOW, THEREFORE, in consideration of the making of the Loan and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties, the parties hereto agree as follows:

 

Article 1
DEFINITIONS

 

1.1       Definitions. For the purposes of this Agreement and any amendments or
supplements, the following terms shall have the following meanings:

 

(a)       “Agreement” shall have the meaning set forth in the preamble and shall
include any amendments or supplements.

 

(b)       “Borrower” shall have the meaning set forth in the preamble.

 

(c)       “Collateral” shall have the meaning set forth in the Security
Agreement.

 

(d)       “Indebtedness” shall mean all loans, including this Loan, together
with all other obligations, debts and liabilities of Borrower to Lender, as well
as all claims by Lender against Borrower, whether now or hereafter existing,
voluntary or involuntary, due or not due, absolute or contingent, liquidated or
unliquidated; whether Borrower may be liable individually or jointly with
others; whether Borrower may obligated as guarantor, surety or otherwise;
whether recovery upon such indebtedness may be or hereafter may become barred by
any statute of limitations and whether such indebtedness may be or hereafter may
become unenforceable.

 

 1 

   

 

(e)       “Lender” shall have the meaning set forth in the preamble, and shall
include Lender’s successors and assigns.

 

(f)       “Loan” shall have the meaning set forth in the recitals.

 

(g)       “Loan Documents” shall mean this Agreement, the Security Agreement,
the Note and such other documents as Lender may require to evidence and secure
the Loan, as each may from time to time may be amended or supplemented, and each
of which shall be satisfactory to Lender in form and substance:

 

(h)       “Maturity Date” shall mean August ____, 2021.

 

(i)       “Note” shall have the meaning given in the recitals, which Note
evidences Borrower’s obligation to repay the Loan with interest, and each
amendment, modification, extension or renewal thereof.

 

(j)       “Original Issue Date” shall mean the date of the first issuance of the
Note regardless of the number of transfers and regardless of the number of
instruments, which may be issued to evidence such Note.

 

(k)       “Security Agreement” shall mean that certain Security Agreement, dated
as of July 29, 2016, between the Borrower and the Lender, as amended by the
Amendment.

 

Article 2
THE LOAN AND COLLATERAL

 

2.1       Loan. Subject to the conditions and terms of this Agreement, Lender
agrees to make the Loan to the Borrower in the principal amount of Five Hundred
Thousand and no/100 Dollars ($500,000.00). Borrower agrees to borrow the amount
of the Loan from Lender in accordance with this Agreement. The Loan shall be
evidenced by the Note and payment will be secured by the Security Agreement. The
Loan shall be made in a single advance upon the closing of the Loan, subject to
satisfaction of the conditions precedent set forth herein.

 

(a)       Maturity. The outstanding balance of the Loan, plus accrued and unpaid
interest shall be due and payable on the Maturity Date.

 

(b)       Interest Rate and Calculation. The principal balance of the Loan shall
be amortized over a period of three (3) years. Interest shall accrue and be
payable on the outstanding principal balance at an annual rate of seven percent
(7%) (the “Interest Rate”). Interest shall be fully cumulative and shall accrue
on a daily basis, based on a 365-day year, and compound monthly on the last day
of each month beginning on the last day of the first full month after the
Original Issue Date .

 

(c)       Time and Amount of Payments. Borrower shall pay monthly payments of
principal and interest on the Loan in the following manner.

 

1)       Beginning on September ____, 2018, and on the Monday of each week for
the following one hundred fifty-five (155) weeks ending on August ____, 2021;
and

 

 2 

   

 

2)       On or before the Maturity Date, Borrower shall pay one (1) final
payment consisting of the balance of unpaid principal and interest remaining,
and such fees as may be owed to Lender.

 

(d)       Prepayment. Borrower may at any time, pre-pay the principal of the
Loan, in whole or in part, with such pre-payment to be credited first to any
outstanding accrued interest or fees owed to Lender, and second to a reduction
in the principal of the Loan.

 

2.2       Collateral. As security for the repayment of the Indebtedness, agrees
to execute the Amendment.

 

2.3       Use of Funds. The funds advanced under this Agreement may be used only
for [___________________________________] .

 

Article 3
REPRESENTATIONS AND WARRANTIES

 

3.1       Other Obligations. Borrower represents and warrants to Lender, as of
the date hereof, that Borrower is not in default on any obligation for borrowed
money, any purchase money obligation or any other material lease, commitment,
contract, instrument or obligation.

 

3.2       Representations and Warranties under the Security Agreement. All
representations and warranties under the Security Agreement are hereby
incorporated by reference. Borrower hereby represents and warrants that all each
and every representation and warranty given under the Security Agreement is true
and accurate as of the date hereof, and will continue to be true and accurate as
long as any Indebtedness is owed to the Lender under any Loan Document.

 

Article 4
COVENANTS OF BORROWER

 

4.1       Covenants under the Security Agreement. All covenants, whether
affirmative or negative, under the Security Agreement are hereby incorporated by
reference. Borrower covenants, that so long as Lender remains committed to
extend credit to Borrower pursuant to this Agreement, or any liabilities
(whether direct or contingent, liquidated or unliquidated) of Borrower to Lender
under any of the Loan Documents remain outstanding, and until payment in full of
all Indebtedness of Borrower in connection with the Loan, or unless Lender
otherwise consents in writing, Borrower comply with each and every covenant
given under the Security Agreement.

 

4.2       Release. In partial consideration for the Lender agreeing to make the
Loan, each of Borrower, Frija and their respective affiliates specifically
releases, waives, and forever discharges the Lender, its successors in interest,
its past, present and future assigns, officers, directors, subsidiaries,
affiliates and insurers, from any and all past claims, demands, actions,
liabilities and causes of actions, of every kind and character, whether asserted
or unasserted, whether known or unknown, suspected or unsuspected, in law or in
equity, for or by reason of any matter, cause or thing whatsoever, arising out
of the claims related to a breach by the Lender of Section 10(H) of that certain
Asset Purchase Agreement (the “APA”) dated as of July 29, 2016 by and among the
Borrower, Kevin Frija and the Lender, including any claims related to the
Lender’s Exclusive Distribution Agreement, dated August 13, 2018, with MJ
Holdings Inc . In addition, the parties acknowledge and agree that the Section
10(H) of the APA shall be terminated and shall be of no further effect.

 

 3 

   

 

Article 5
EVENTS OF DEFAULT

 

5.1       Events of Default. Each of the following events shall constitute an
“Event of Default” under this Agreement:

 

(a)       If Borrower shall be in default in making payments of principal,
interest or other amounts due under this Agreement or under the Note.

 

(b)       A default in the payment or performance of any of the Security
Agreement.

 

(c)       If at any time any representation or warranty made by Borrower in any
Loan Document, or any other document provided by Borrower to Lender shall prove
to be incorrect, false or misleading in any material respect when furnished or
made.

 

(d)       If Borrower shall fail to duly perform or observe any of the
covenants, conditions or terms contained in any Loan Document.

 

(e)       The Borrower fails to pay when due any of its indebtedness, or any
interest or premium thereon when due (whether by scheduled maturity,
acceleration, demand or otherwise) and such failure continues after the
applicable grace period, if any, specified in the agreement or instrument
relating to such indebtedness.

 

(f)       Any action is filed that results, or may ultimately result, in the
bankruptcy, insolvency or reorganization of the Borrower, or the Borrower’s
dissolution, liquidation or ceasing to exist.

 

5.2       Remedies. If any Event of Default shall occur, except where otherwise
provided in the Loan Documents, all commitments and obligations of Lender under
this Agreement or the Loan Documents or any other agreement shall immediately be
suspended or terminated (including any obligation to make advances for which
Lender shall not be obligated to make upon the happening of any Event of Default
regardless of whether or not any required notice was given) at Lender’s option,
and Lender may, at its option, declare the entire Indebtedness owed to Lender
immediately due and payable and may institute foreclosure proceedings against
any Collateral given as security for the Loan, all without notice of any kind to
Borrower. However, except that in the case of an Event of Default relating to or
resulting in (i) bankruptcy, insolvency or reorganization of the Borrower,
and/or (ii) the Borrower’s dissolution, liquidation or ceasing to exist, such
acceleration shall be automatic and not optional. Following an Event of Default,
Lender shall have all remedies available under any Loan Document and at law or
in equity, and all such remedies shall be cumulative and not exclusive.

 

 4 

   

 

Article 6
MISCELLANEOUS

 

6.1       No Waiver. No delay, failure or discontinuance of Lender in exercising
any right, power or remedy under any of the Loan Documents will affect or
operate as a waiver of such right, power or remedy; nor will any single or
partial exercise of any such right, power or remedy preclude, waive or otherwise
affect any other or further exercise of those rights, powers or remedies or the
exercise of any other right, power or remedy. Any waiver, permit, consent or
approval of any kind by Lender of any breach of or default under any of the Loan
Documents must be in writing and is effective only to the extent set forth in
the writing.

 

6.2       Notices. Any notices and other communications permitted or required by
the provisions of this Agreement (except for telephonic notices expressly
permitted) shall be in writing and shall be deemed to have been properly given
or served by depositing the same with a reputable overnight delivery service
capable of expedient and reliable international delivery, and addressed as
hereinafter provided. Each such notice shall be effective upon being deposited
or delivered as aforesaid. The time period within which a response to any such
notice must be given, however, shall commence to run from the date of receipt of
the notice by the addressee thereof. Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given
shall be deemed to be receipt of the notice sent. Each party shall give to the
other party hereto at least ten (10) day notice of such address change.

 

Each notice to Lender shall be addressed as follows:

 

Healthier Choices Management Corp.

3800 North 28th Way

Hollywood, FL 33020

Attn: Jeffrey Holman, CEO

Telephone: (888) 482-7671

Facsimile: (888) 882-7095

Email: jholman@vpco.com

 

With a copy to:

 

Cozen O’Connor

Attn: Martin T. Schrier

Southeast Financial Center

200 South Biscayne Blvd.

Suite 3000

Miami, FL 33131

 

Each notice to Borrower shall be addressed as follows:

 

VPR Brands, LP

3001 Griffin Road

Fort Lauderdale, FL 33312

Attn: Kevin Frija, CEO

Telephone: (954) 715-7001 

Facsimile:

Email: kevin.frija@vprbrands.com

 

 5 

   

 

With a copy to:

 

Legal & Compliance LLC

Attn: Laura Anthony, Esq.

330 Clematis Street, Suite 217

West Palm Beach, FL 33401

Email: LAnthonv@LegalAndCompliance.com

Legal & Compliance LLC

 

6.3       Costs, Expenses and Attorneys’ Fees. Each agrees to pay its own costs
and expenses, including reasonable attorneys’ fees (to include outside counsel
fees) expended or incurred by Lender in connection with: (a) the negotiation,
preparation, continued administration or enforcement of this Agreement and the
other Loan Documents, and (b) the prosecution or defense of any action in any
way related to any of the Loan Documents.

 

6.4       Successors; Assignment. This Agreement is binding upon and inures to
the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; except that Borrower may not assign or
transfer its interest under this Agreement without Lender’s prior written
consent. Lender reserves the right to sell, assign, transfer, negotiate or grant
participations in all or any part of, or any interest in, Lender’s rights and
benefits under each of the Loan Documents. In connection therewith, Lender may
disclose all documents and information that Lender now has or may later acquire
relating to any credit subject to the Loan Documents, Borrower or its business,
or any collateral required under the Loan Documents.

 

6.5       Entire Agreement; Amendment. The Loan Documents constitute the entire
agreement between Borrower and Lender, and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
contained in the Loan Documents. This Agreement may be amended or modified only
in a writing signed by each party.

 

6.6       No Third Party Beneficiaries. This Agreement is made and entered into
for the sole protection and benefit of the parties hereto and their respective
permitted successors and assigns, and no other person or entity may be a third
party beneficiary of, or have any direct or indirect cause of action or claim in
connection with any of the Loan Documents to which it is not a party.

 

6.7       Time. Time is of the essence for each and every provision of this
Agreement and each of the other Loan Documents.

 

6.8       Severability. If any provision of this Agreement is prohibited by or
invalid under applicable law, the provision will be ineffective only to the
extent of the prohibition or invalidity without invalidating the remainder of
the provision or any remaining provisions of this Agreement.

 

 6 

   

 

6.9       Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered is deemed to be an
original, and all of which when taken together constitute one and the same
Agreement.

 

6.10       Consent to Jurisdiction. The Borrower submits and consents to
personal jurisdiction of the Courts of the State of Florida and Courts of the
United States of America sitting in such State for the enforcement of this
instrument and waives any and all personal rights under the laws of any other
jurisdiction to object to jurisdiction in the State of Florida. Nothing
contained herein shall prevent Lender from bringing any action or exercising any
rights against any security given to Lender, or against the Borrower personally,
or against any property of the Borrower, within any other state or country.
Commencement of any such action or proceeding in any other state or country
shall not constitute a waiver of consent to jurisdiction or of the submission
made by the Borrower to personal jurisdiction within the State of Florida.
Notwithstanding the place of execution of this Agreement, the parties to this
Agreement have contracted for Florida law to govern this Agreement and it is
agreed that this Agreement is made pursuant to and shall be construed and
governed by the laws of the State of Florida without regard to principles of
conflicts of laws .

 

[Remainder of page intentionally left blank]

 

 7 

   

 

IN WITNESS WHEREOF, the parties have executed this Loan Agreement as of the date
first above written.

 

  BORROWER:       VPR Brands, L.P.         By: /s/ Kevin Frija   Name: Kevin
Frija   Title: Chief Executive Officer         LENDER:       HEALTHIER CHOICES
MANAGEMENT CORP.         By: /s/ Jeffrey Holman   Name: Jeffrey Holman   Title:
Chief Executive Officer

 

 8 

   

 

. 

